UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 03-2277



LINDA ANN PUTMAN,

                                               Plaintiff - Appellant,

            versus


WAL-MART,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-3653-6)


Submitted:    March 12, 2004                 Decided:   March 30, 2004


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda Ann Putman, Appellant Pro Se. Jim Odell Stuckey, II, Deborah
Nye Whittle, Willie F. Bradley, Jr., NELSON MULLINS RILEY &
SCARBOROUGH, L.L.P., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Linda Ann Putman appeals the district court’s order

dismissing her 42 U.S.C. § 1983 (2000) complaint.     The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Putman that failure to file

timely objections to this recommendation would waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Putman failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).     Putman has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -